      Case 2:18-cv-04003-SMB Document 42 Filed 01/03/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Jason Lee Van Dyke,                                   No. CV-18-04003-PHX-SMB
10                  Plaintiff,                             ORDER
11   v.
12   Thomas Christopher Retzlaff,
13                  Defendant.
14
15
16          This matter having been recently assigned to Judge Brnovich,
17          IT IS ORDERED that within 10 days of the date of this order, each party shall file
18   a notice listing any outstanding motions (including the file dates), whether they are ripe for
19   resolution, and any hearings that need to be reset.
20                 Dated this 3rd day of January, 2019.
21
22
23
24
25
26
27
28
